DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of the new grounds of rejection necessitated by the applicant’s amendments to the claims.
Drawings
In view of the 12/13/22 amendments to the specification, the drawings of 10/16/20 are accepted.

Examiner’s Note - 35 USC § 101
The previous 101 rejection is overcome in view of the amendments filed on 12/13/22. 
The independent claims have been amended to include, “wherein the scoring promotes user unique interests over popular interests.” This is an additional element that integrates the judicial exception into a practical application. It represents an improvement to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)). As stated in paragraph 002 of the applicant’s 10/16/20 specification, “Since each user may find different content relevant, attaining a deep understanding of the user’s interests is crucial in order to deliver an engaging personalized consumer experience.” What a user is individually interested in may not be what the masses are interested in. Therefore, prioritizing user unique interests over popular interests is herein considered an “improvement.”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oztekin et al (US PgPub 20070233671) in view of Brown (US PgPub 20150248721).

With respect to claim 1, Oztekin et al (US PgPub 20070233671) discloses:
A computer-implemented method for profile partition generation (abstract states, “A computer-implemented method associates a plurality of groups with a user.”)
aggregating, by at least one processor, user interaction data associated with a user over a period of time (paragraph 0071 states, “The category-based group profile 531 may be constructed, for instance, by mapping search history items (e.g., search queries, content terms, and/or user-selected documents) to categories, and then aggregating the resulting sets of the categories …”; paragraph 0076 states, “These two different profiles may, for example, correspond to search histories aggregated over different time periods.”), the user interaction data corresponding to a plurality of user interaction types, each of the plurality of user interaction types defining an interaction type and an interaction source (paragraph 0073 states, “The search history involves different types of information from different sources, such as the search queries 511 submitted by users … the search results generated by the search engine … the activities 515 of users …”; see also paragraph 0043, which states, “Other characteristics of user behavior that can be used in a group profile include one or more of the following: the length of time that a user interacts with a website, the proportion of the website viewed by the user, actions (in addition to clicks) taken by a user …”)
scoring, via a user activity module and a surfacing module of the at least one processor, the user interaction data to determine at least one user interest relevance score and at least one surfacing user interest score for each of the plurality of user interaction types (paragraphs 0039-0040 state, “the search result ranker 126 may use a group profile associated with users of a website 102 (e.g., a website currently or recently visited by the user) to convert the generic ranking score of each identified document into a group-dependent ranking score … If the search engine 122 has a copy of the group profile or has access to the group profile, it can then use that information to compute group specific document scores.”)
generating, by the at least one processor, a user interest profile partition for each of the plurality of user interaction types based on the at least one user interest relevance score and the at least one surfacing user interest score (figures 1, 3, 6-8; reference 129 discloses a group profiler; paragraphs 0050-0054 describe the actions of the group profiler, where the groups created anticipate the claimed partitions; see also paragraph 0073)
With respect to claim 1, Oztekin et al differs from the claimed invention in that it does not explicitly disclose: 
wherein the scoring promotes user unique interests over popular interests and includes a time sensitive weighting scheme
With respect to claim 1, Brown discloses:
wherein the scoring promotes user unique interests over popular interests and includes a time sensitive weighting scheme (abstract discloses, “A computer implemented system and method includes a recommendation engine that provides accurate recommendations based on an accurate analysis of the tastes and preferences of a user. The recommendation engine takes into consideration the information corresponding to the tastes and preferences of the users …”; Paragraphs 0007-0011 disclose conventional solutions, which rely on popular interests. For example, paragraph 0011 states, “the ratings provided by users would typically relate to those movies which have performed positively in terms of revenue generation and viewers’ response. Paragraph 0012 of Brown discloses a system that prioritizes user interests and also accounts for time sensitivity. It states, “there was felt a need for a computer implemented system which could accurately and swiftly generate recommendations, for example, movie recommendations, based on the careful scrutiny of tastes of individual users … There was also felt a need for a computer implemented system which encompassed a low turnaround time in terms of generating accurate recommendations.”; weighting scheme disclosed in paragraph 0013. Please note also that primary reference Oztekin et al does at least recognize the role of “popularity” in skewing individual results; paragraph 0060 of Oztekin et al states, “the search history associated with popular, but irrelevant, terms may seriously ‘contaminate’ the group profile …”)
With respect to claim 1, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Brown into the invention of Oztekin et al. The motivation for the skilled artisan in doing so is to gain the benefit of providing more accurate content recommendations to a user.

Independent claim 8 is substantially similar to claim 1, other than it discloses:
A system for profile partition generation (abstract)
at least one processor (claim 16)
a storage device that stores a set of instructions, the set of instructions being executable by the at least one processor to cause the at least one processor to implement steps (paragraph 0104 states, “Memory 1212 may include high speed random access memory and may also include non-volatile memory, such as one or more magnetic disk storage devices.”)

Independent claim 15 is substantially similar to claim 1, other than it discloses:
A non-transitory computer readable medium storing instructions which, when executed by one or more processors, cause the one or more processors to perform operations for profile partition generation (abstract; claims 17 and 34; paragraph 0104)

With respect to claims 2, 9, and 16, Oztekin et al discloses:
generating a unified user profile for the user, using a weighted combination of the generated user interest profile partitions (figures 6-8, 10; paragraph 0053 states, “The group profile may include one or more of the following: a weighted listing …”; see group profile combination teachings of paragraph 0070 and summation teachings of paragraph 0101)

With respect to claims 3, 10, and 17, Oztekin et al discloses:
scoring the user interaction data to determine the at least one user interest relevance score includes the time sensitive weighting scheme comprising a normalized summation vector (paragraph 0042 states, “In an exemplary embodiment, a respective group profile may be based on dated information, with older information receiving lower weightings than newer information when constructing a vector or other representation of the group profile.”; paragraph 0053 states, “The group profile may include one or more of the following: a weighted listing or vector of categories …”; paragraph 0089 states, “the search query is normalized so as to be in proper form for further processing …”; paragraph 0097 states, “In some embodiments the function f( ) is a transform function used to normalize the linear combination of boost factors …”)
scoring the user interaction data to determine the at least one surfacing user interest score includes the time sensitive weighting scheme comprising a normalized vector and an inverse user interaction frequency variable (paragraph 0094 states, “In one embodiment, the term-based profile rank can be determined using known techniques, such as ‘term frequency-inverse document frequency’ …”)

With respect to claims 4, 11, and 18, Oztekin et al discloses:
wherein the time sensitive weighting scheme decays user interest data by applying a decay rate to each user interest type (suggested by paragraph 0043, which states, “In some embodiments, the time decay rate of ‘clicks’ is stored in the form of half lives over several different periods of time …”)

With respect to claims 5, 12, and 19, Oztekin et al discloses:
wherein the interaction type includes: media streaming, search query, menu navigation, electronic messaging, or user application preference setting (abstract states, “The method also includes receiving a search query …”)

With respect to claims 6, 13, and 20, Oztekin et al discloses:
wherein the inverse user interaction frequency variable assigns a lowest score to a user interest type that the user interacted most frequently with (paragraph 0094)

With respect to claims 7 and 14, Oztekin et al discloses:
further comprising generating one or more of: a user recommendation, a user notification, and a user profile customization based on the generated user interest profile partitions (figures 13-14; paragraph 0003 states, “The present invention relates generally to the field of a search engine in a computer network system, in particular to a system and method of customizing rankings of search results in response to search queries submitted by members of one or more user groups.”; paragraph 0078 states, “clusters may be better tailored to characterize the interests and preferences of the group’s users or provide additional information about a group to improve the customization of search results …”) 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148. The examiner can normally be reached M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on (571)272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD S LIANG/Examiner, Art Unit 2857                                                                                                                                                                                                        12/17/22

/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2857   
12/19/22